UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 Commission File Number: 000-31929 SONOMA VALLEY BANCORP (Exact name of Registrant as specified in its charter) California (State of incorporation) 68-0454068 (I.R.S. Employer Identification No.) 202 West Napa Street Sonoma, California 95476 (707) 935-3200 (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. XYesNo Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See the definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated filer Accelerated filer Non-accelerated filer X The number of shares outstanding of the registrant’s Common Stock, no par value, as ofNovember, 1, 2007 was 2,240,401. INDEXPage Part I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets at September 30, 2007, December 31, 2006 and September 30, 2006 3 Consolidated Statements of Operations for the three months and nine months ended September 30, 2007 and 2006 4 Consolidated Statements of Changes in Shareholders’ Equity for the nine months ended September 30, 2007, and the years ended December 31, 2006 and 2005 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Average Balances, Yields and Rates Paid for the nine months ended September 30, 2007 and 2006 11 Average Balances, Yields and Rates Paid for the three months ended September 30, 2007 and 2006 28 Item 3. Quantitative and Qualitative Disclosure About Market Risk 29 Item 4. Controls and Procedures 29 Part II OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 CERTIFICATIONS 32 2 Part IFINANCIAL INFORMATION Item 1. Financial Statements The information furnished in these interim statements reflects all adjustments and accruals which are, in the opinion of management, necessary for a fair statement of the results for such periods.The results of operations in the interim statements are not necessarily indicative of the results that may be expected for the full year. FINANCIAL STATEMENTS SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, 2007 (Unaudited) and December 31, 2006 (Audited) and September 30, 2006 (Unaudited) ASSETS September 30, 2007 December 31, 2006 September 30, 2006 Cash and due from banks $ 7,078,751 $ 6,159,931 $ 5,780,940 Interest-bearing due from banks 1,533,209 1,292,325 61,044 Total cash and cash equivalents 8,611,960 7,452,256 5,841,984 Investment securities available-for-sale, at fair value 10,156,112 20,991,232 23,724,471 Investment securities held-to-maturity (fair value of $15,782,933, $15,591,553 and $16,063,118, respectively) 15,686,806 15,804,421 15,819,063 Loans and lease financing receivables, net 245,084,808 216,330,690 206,519,540 Premises and equipment, net 828,243 949,224 1,010,581 Accrued interest receivable 1,818,770 1,671,618 1,529,675 Cash surrender value of life insurance 10,249,739 9,587,306 9,485,945 Other assets 5,887,051 4,867,187 5,075,402 Total assets $ 298,323,489 $ 277,653,934 $ 269,006,661 LIABILITIES Non interest-bearing demand deposits $ 53,712,752 $ 58,740,471 $ 53,221,766 Interest-bearing transaction deposits 27,746,096 29,983,572 29,508,898 Savings and money market deposits 74,197,697 72,346,136 74,083,499 Time deposits, $100,000 and over 44,423,070 44,067,435 43,738,653 Other time deposits 28,856,247 27,629,801 27,382,790 Total deposits 228,935,862 232,767,415 227,935,606 Other borrowings 36,600,000 12,600,000 10,000,000 Accrued interest payable and other liabilities 6,069,273 5,882,448 5,541,541 Total liabilities 271,605,135 251,249,863 243,477,147 SHAREHOLDERS’ EQUITY Common stock, no par value; 10,000,000 shares authorized; 2,242,401 shares at September 30, 2007, 2,283,047 shares at December 31, 2006 and 2,264,192 shares at September 30, 2006 issued & outstanding 15,563,152 15,479,556 15,556,556 Additional paid-in-capital 2,353,547 1,872,648 1,848,209 Retained earnings 8,864,479 9,206,716 8,321,212 Accumulated other comprehensive loss (62,824 ) (154,849 ) (196,463 ) Total shareholders’ equity 26,718,354 26,404,071 25,529,514 Total liabilities and shareholders’ equity $ 298,323,489 $ 277,653,934 $ $269,006,661 The accompanying notes are an integral part of these financial statements. 3 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, INTEREST INCOME 2007 2006 2007 2006 Loans and leases $ 5,005,194 $ 4,183,272 $ 14,508,959 $ 11,318,809 Taxable securities 98,603 206,996 374,280 669,251 Tax-exempt securities 153,069 151,933 461,319 452,794 Federal funds sold & other 4,325 1,378 22,000 76,457 Dividends 18,176 13,734 50,429 34,808 Total interest income 5,279,367 4,557,313 15,416,987 12,552,119 INTEREST EXPENSE Interest-bearing transaction deposits 11,150 12,396 35,425 38,232 Savings and money market deposits 484,318 406,518 1,408,138 955,802 Time deposits, $100,000 and over 526,022 425,347 1,436,321 1,087,741 Other time deposits 330,872 267,484 952,576 718,309 Other borrowings 356,056 146,886 898,542 270,791 Total interest expense 1,708,418 1,258,631 4,731,002 3,070,875 NET INTEREST INCOME 3,570,949 3,298,682 10,685,985 9,481,244 Provision for loan and lease losses 140,000 30,000 565,000 320,000 NET INTEREST INCOME AFTER PROVISION FOR LOAN AND LEASE LOSSES 3,430,949 3,268,682 10,120,985 9,161,244 NON-INTEREST INCOME 581,340 533,752 1,710,458 1,558,138 NON-INTEREST EXPENSE Salaries and employee benefits 1,387,070 1,401,805 4,173,571 3,694,825 Premises and equipment 244,068 251,209 730,623 754,912 Other 699,476 577,509 1,898,427 1,757,593 Total non-interest expense 2,330,614 2,230,523 6,802,621 6,207,330 Income before provision for income taxes 1,681,675 1,571,911 5,028,822 4,512,052 Provision for income taxes 589,171 560,004 1,847,262 1,608,831 NET INCOME $ 1,092,504 $ 1,011,907 $ 3,181,560 $ 2,903,221 NET INCOME PER SHARE $ .49 $ .45 $ 1.42 $ 1.29 NET INCOME PER SHARE– ASSUMING DILUTION $ .47 $ .43 $ 1.37 $ 1.23 The accompanying notes are an integral part of these financial statements. 4 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY For the nine months ended September 30, 2007 (Unaudited), and the years ended December 31, 2006 (Audited) and 2005 (Audited) Comprehensive Income Common Stock SharesAmount Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive (Loss)Income Total BALANCE AT JANUARY 1, 2005 2,142,104 $ 14,512,665 $ 1,016,275 $ 5,295,732 $ (143,512 ) $ 20,681,160 Redemption and retirementof stock (5,616 ) (41,165 ) (72,503 ) (113,668 ) Cash dividends (1,078,001 ) (1,078,001 ) Stock options granted 103,680 103,680 Restricted stock granted Stock options exercised andrelated tax benefits 68,461 532,635 132,337 664,972 Net income for the period $ 3,348,529 3,348,529 3,348,529 Other comprehensive loss,net of tax: Unrealized holding gains on securities available-for-sale arising during the year, net of taxes of $116,709 (166,879 ) Other comprehensive loss,net of taxes (166,879 ) (166,879 ) (166,879 ) Total comprehensive income $ 3,181,650 BALANCE AT DECEMBER 31, 2005 2,204,949 $ 15,004,135 $ 1,252,292 $ 7,493,757 $ (310,391 ) $ 23,439,793 Redemption and retirementof stock (55,028 ) (410,308 ) (1,025,843 ) (1,436,151 ) Cash dividends (1,252,957 ) (1,252,957 ) Stock options granted 100,224 100,224 Restricted stock granted 29,000 81,375 81,375 Stock options exercised andrelated tax benefits 104,126 885,729 438,757 1,324,486 Net income for the period $ 3,991,759 3,991,759 3,991,759 Other comprehensive loss,net of tax: Unrealized holding gains on securities available-for-sale arising during the year, net of taxes of $108,781 155,542 Other comprehensive loss,net of taxes 155,542 155,542 155,542 Total comprehensive income $ 4,147,301 5 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY For the nine months ended September 30, 2007 (Unaudited), and the years ended December 31, 2006 (Audited) and 2005 (Audited) Comprehensive Income Common Stock SharesAmount Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive (Loss)Income Total BALANCE AT DECEMBER 31, 2006 2,283,047 $ 15,479,556 $ 1,872,648 $ 9,206,716 $ (154,849 ) $ 26,404,071 Redemption and retirementof stock (96,190 ) (660,100 ) (2,152,326 ) (2,812,426 ) Cash dividends (1,371,471 ) (1,371,471 ) Stock options granted 186,171 186,171 Restricted stock granted 130,245 130,245 Restricted stock vested 162,750 (162,750 ) Stock options exercised andrelated tax benefits 55,544 580,946 327,233 908,179 Net income for the period $ 3,181,560 3,181,560 3,181,560 Other comprehensive loss,net of tax: Unrealized holding gains on securities available-for-sale arising during the year, net of taxes of $64,359 92,025 Other comprehensive loss,net of taxes 92,025 92,025 92,025 Total comprehensive income $ 3,273,585 BALANCE AT September 30, 2007 2,242,401 $ 15,563,152 $ 2,353,547 $ 8,864,479 $ (62,824 ) $ 26,718,354 The accompanying notes are an integral part of these financial statements. 6 SONOMA VALLEY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended September 30, 2007 and 2006 OPERATING ACTIVITIES 2007 2006 Net income $ 3,181,560 $ 2,903,221 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 565,000 320,000 Depreciation 185,932 488,681 Amortization and other 42,464 97,443 Stock options and restricted stock vested 316,416 157,160 Net change in interest receivable (147,152 ) (129,420 ) Net change in cash surrender value of life insurance (312,433 ) (246,506 ) Net change in other assets (707,454 ) (823,907 ) Net change in interest payable and other liabilities 186,825 677,184 NET CASH PROVIDED BY OPERATING ACTIVITIES 3,311,158 3,443,856 INVESTING ACTIVITIES Purchases of securities held-to-maturity (101,751 ) (438,272 ) Purchases of securities available-for sale (4,195 ) (42,141 ) Proceeds from maturing securities held-to-maturity 172,600 1,055,000 Proceeds from maturing securities available-for sale 11,000,000 10,395,000 Net change in loans and leases (29,319,118 ) (38,421,455 ) Purchases of premises and equipment (64,950 ) (320,596 ) Purchases of life insurance (350,000 ) NET CASH USED FOR INVESTING ACTIVITIES (18,667,414 ) (27,772,464 ) FINANCING ACTIVITIES Net change in demand, interest-bearing transaction and savings deposits (5,413,634 ) (2,450,890 ) Net change in time deposits 1,582,081 14,627,729 Cash dividend paid (1,371,471 ) (1,252,957 ) Net change in FHLB borrowings 24,000,000 10,000,000 Exercise of stock options 531,410 1,324,486 Stock repurchases (2,812,426 ) (1,156,117 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 16,515,960 21,092,251 NET CHANGE IN CASH AND CASH EQUIVALENTS 1,159,704 (3,236,357 ) Cash and cash equivalents at beginning of period 7,452,256 9,078,341 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 8,611,960 $ 5,841,984 SUPPLEMENTAL DISCLOSURES: Cash paid during the period for: Interest $ 4,731,002 $ 3,031,172 Income taxes 1,465,000 1,745,000 Change in unrealized gains and losses on securities available-for-sale 156,384 193,605 Change in deferred income taxes on unrealized gains and losses on securities (64,359 ) (79,677 ) The accompanying notes are an integral part of these financial statements. 7 SONOMA VALLEY BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER30, 2007 (Unaudited) Note 1 - Basis of Presentation In the opinion of the management of Sonoma Valley Bancorp and our wholly-owned subsidiary Sonoma Valley Bank (“Bank”), the unaudited interim consolidated financial statements contain all adjustments of a normal recurring nature, which are necessary to present fairly our financial condition at September 30, 2007 and results of operations for the three and nine months then ended. Certain information and footnote disclosures presented in the Company’s annual financial statements are not included in these interim financial statements.Accordingly, the accompanying unaudited interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2006 Annual Report on Form 10-K.The results of operations for the three and nine months ended September 30, 2007 are not necessarily indicative of the operating results through December 31, 2007. Note 2 - Consolidation The consolidated financial statements include the accounts of Sonoma Valley Bancorp and its wholly owned subsidiary Sonoma Valley Bank.All material intercompany accounts and transactions have been eliminated in consolidation. Note 3 - Commitments We have no outstanding performance letters of credit at September 30, 2007 and September 30, 2006. Note 4 - Net Income Per Common Share Net income per share is calculated by using the weighted average common shares outstanding.The weighted average number of common shares used in computing the net income per common share for the period ending September 30, 2007 was 2,248,162 and for the period ending September 30, 2006 was 2,244,887. Net income per share (diluted) is calculated by using the weighted average common shares (diluted) outstanding.The weighted average number of common shares (diluted) used in computing the net income per common share (diluted) for the period ending September 30, 2007 was 2,329,678 and for the period ending September 30, 2006 was 2,369,077. 8 Note 5 –
